1

2

3

4

5

6

7                          UNITED STATES DISTRICT COURT

8                         EASTERN DISTRICT OF CALIFORNIA

9

10       In re:                             No.   2:18-cv-00973-JAM
11       GOLD STRIKE HEIGHTS
         HOMEOWNERS ASSOCIATION,
12                                          ORDER AFFIRMING BANKRUPTCY
                      Appellee.             COURT’S JUDGMENT
13

14

15                                I.   INTRODUCTION

16           Appellant Indian Village Estates, LLC (“Indian Village”)

17   filed a complaint in Calaveras County Superior Court against Gold

18   Strike Heights Association, Gold Strike Heights Homeowners

19   Association, and Community Assessment Recovery Services (“CARS”),

20   alleging causes of action related to nonjudicial foreclosure in

21   March 2015.      Chapter 7 Trustee Gary Farrar (“Trustee”) removed

22   the case to the bankruptcy court following Gold Strike Heights

23   Homeowners Association’s filing of a Chapter 7 Bankruptcy

24   Petition.     The bankruptcy court found in favor of Trustee on all

25   claims.      Indian Village appeals the ruling to this Court.    For

26   the reasons set forth below, the judgment of the bankruptcy court

27   is affirmed.1

28   1   This appeal was determined to be suitable for decision without
                                        1
1                                II.   BACKGROUND

2         A. Background Facts and Allegations in Indian Village’s

3    Complaint

4         In 2004, Indian Village, LLC purchased 31 of 49 lots in the

5    Gold Strike Heights Subdivision, a small residential subdivision

6    in Calaveras County owned by Westwind Development, Inc.

7    Appellant Appendix (“AA”) 414, ECF No. 16.          Indian Village placed

8    a manufactured home on one lot and left the other thirty

9    undeveloped.     AA 6.

10        In 2002, prior to the sale of any lots, the principal of

11   Westwind Development, Frank Meagher, incorporated a homeowners

12   association (“HOA”) as a non-profit mutual benefit corporation

13   for the subdivision.       AA 100, 393.   The HOA was named “Gold

14   Strike Heights Association” (“Gold Strike 2002”).             AA 393.

15   Meagher was the sole board member of Gold Strike 2002 until Mark

16   Weiner (“Weiner”), principal of Indian Village, and Don Lee

17   (“Lee”) were added to the board as a condition of Indian

18   Village’s lot acquisition.        AA 393, 414.

19        Around 2007, Weiner and Lee determined that Gold Strike 2002

20   had been suspended by the state for failing to file required
21   forms with the Secretary of State and failure to pay required

22   annual fees to the Franchise Tax Board.          AA 414–16.    Lee

23   incorporated a new HOA, “Gold Strike Heights Homeowners

24   Association” (“Gold Strike 2007”).        AA 415.   From that point

25   forward, Gold Strike 2007 was the operative HOA for the

26   subdivision.     AA 417.   Lee amended the subdivision’s Covenants,
27

28   oral argument.    E.D. Cal. L.R. 230(g).
                                        2
1    Conditions & Restrictions (CC&Rs) to reflect the change.       AA 416.

2    The Amendment provided that “the new corporation formed in May of

3    2007 identified as the GOLD STRIKE HEIGHTS HOMEOWNERS ASSOCIATION

4    is the full successor in interest to the old corporation

5    identified as the GOLD STRIKE HEIGHTS ASSOCIATION formed in March

6    of 2002 by WESTWIND DEVELOPMENT, INC.,” and amended Article 1,

7    Section 1.3, page 2 of the CC&Rs to define the “Association” as

8    “GOLD STRIKE HEIGHTS HOMEOWNERS ASSOCIATION” instead of "GOLD

9    STRIKE HEIGHTS ASSOCIATION.”     AA 144–45.   The parties used the

10   names “Gold Strike Heights Association” and “Gold Strike Heights

11   Homeowners Association” interchangeably.      AA 440.

12       For three years, Weiner controlled the HOA through his

13   majority ownership in the subdivision as the sole member of

14   Indian Village.     AA 7.   In 2010, however, HOA members elected a

15   board of directors comprised of only individuals who lived within

16   the subdivision, ousting Weiner and Lee.      AA 7.   Indian Village

17   sought to overturn the election through lawsuits, and residents

18   countered with their own suits against Indian Village, Weiner,

19   and Lee for violations of California elder abuse laws.       AA 8.

20   The parties mediated their disputes in 2011 and came to an
21   agreement: local residents would be the only board members of the

22   HOA for three years in return for Indian Village receiving a

23   reduction in its monthly assessments.      AA 450.

24       The next year, Indian Village refused to continue paying its

25   discounted monthly assessments because it disapproved of the

26   HOA’s management.    AA 450.   In March 2013, CARS, on behalf the
27   HOA, recorded a Notice of Delinquent Assessment against each of

28   Indian Village’s 31 lots in the name of Gold Strike 2002.       AA 21–
                                         3
1    24.   CARS held a nonjudicial foreclosure sale in September 2014,

2    in which the HOA bid its claims for delinquent assessments

3    against each lot, again in the name of Gold Strike 2002.        AA 28–

4    33.   CARS recorded the 31 Trustee’s Deeds Upon Sale with the

5    Calaveras County Recorder’s Office.      AA 32–33.    The recorded

6    deeds state that the lots were conveyed to Gold Strike 2007.         Id.

7          In March 2015, Indian Village and Lee filed lawsuits in

8    Calaveras County Superior Court related to the foreclosure.          AA

9    3–18.   Indian Village’s Complaint alleged causes of action

10   related to the nonjudicial foreclosure, including: (1) for

11   declaratory relief; (2) to set aside the trustee’s sale; (3) to

12   cancel trustee’s deeds; (4) for wrongful foreclosure; (5) for

13   quiet title; and (6) for slander of title.      Id.   In August of

14   that year, Gold Strike 2007 filed a Chapter 7 Bankruptcy

15   Petition.   AA 162.   The Trustee removed both state court cases to

16   the bankruptcy court.   AA 393.

17         In Lee’s case, the bankruptcy court granted the Trustee’s

18   motion for judgment on the pleadings, which the Ninth Circuit

19   Bankruptcy Appellate Court affirmed.      See In re Gold Strike

20   Heights Homeowners Ass’n, No. AP 15-09062-E, 2018 WL 3405473
21   (B.A.P. 9th Cir. July 12, 2018).       In Indian Village’s case,

22   following two motions for summary judgment and trial, the

23   bankruptcy court found in favor of Trustee and quieted title to

24   the 31 lots in favor of Gold Strike 2007 and its successor

25   bankruptcy estate.    AA 454–62.   The matter before this Court

26   concerns Indian Village’s appeal of that ruling.
27   ///

28   ///
                                        4
1             III.     JURISDICTION AND STANDARD OF REVIEW

2        The Court hears this appeal pursuant to 28 U.S.C. § 158(a).

3    District courts and circuit courts share the same role in the

4    bankruptcy appellate process.     Gladstone v. U.S. Bancorp, 811

5    F.3d 1133, 1138 (9th Cir. 2016) (citing Microsoft Corp. v. DAK

6    Indus., Inc. (In re DAK Indus., Inc.), 66 F.3d 1091, 1094 (9th

7    Cir. 1995)).    Both review the bankruptcy court decision directly,

8    evaluating whether the findings of fact contain clear error and

9    assessing the conclusions of law de novo.      Id.

10                            IV.    DISCUSSION

11       A.   The Bankruptcy Court’s Factual Determinations Were Not

12            Clearly Erroneous

13    “What’s in a name? That which we call a rose by any other name

14                          would smell as sweet.”

15                  –WILLIAM SHAKESPEARE, ROMEO AND JULIET act 2, sc. 2.

16       While this HOA dispute bears little resemblance to a

17   Shakespearean tragedy, both feuds boil down to a name.

18   Specifically, Indian Village challenges the nonjudicial

19   foreclosure of its lots, arguing that use of an incorrect HOA

20   name on foreclosure notices rendered the foreclosure invalid.
21       Indian Village argues that the bankruptcy court committed

22   error by evaluating the credibility of witnesses, stating that

23   credibility determinations were not relevant.        Appellant Br., ECF

24   No. 6, pp. 39–41.   The Court disagrees.     The bankruptcy court

25   evaluated the credibility, knowledge, and intent of the parties

26   because so much of the case was “factually driven.”       AA 395.   The
27   bankruptcy court’s credibility determinations were essential to

28   determining who the parties understood was foreclosing on the
                                        5
1    property, whether Indian Village received sufficient notice of

2    foreclosure, and whether Indian Village suffered any prejudice on

3    account of the missing word in the HOA’s name.    Indian Village

4    has not pointed to any specific examples of factual error, other

5    than its disagreement that credibility was an issue in the case.

6    See Appellant Br. at 39–41.

7        The bankruptcy court’s findings of fact detailed how CARS,

8    on behalf of the HOA, initiated a nonjudicial foreclosure in the

9    name of Gold Strike 2002 after Indian Village withheld its

10   discounted assessments from Gold Strike 2007.     AA 392–445.   These

11   findings concluded that Indian Village knew that Gold Strike 2007

12   was the foreclosing entity.   AA 416.   Indian Village’s principal,

13   Weiner, directed Lee, Indian Village’s legal and business service

14   provider, to create Gold Strike 2007.   AA 394.   It was Lee and

15   Weiner that chose to create Gold Strike 2007 with a name that was

16   nearly identical to Gold Strike 2002.   AA 408–09.    The two HOAs’

17   names differ only by the addition of the word “Homeowners” in the

18   successor HOA.   Id.   As the bankruptcy court noted, parties

19   continuously referred to Gold Strike 2007 by Gold Strike 2002’s

20   name, even though Gold Strike 2002 ceased any operations in 2007.
21   AA 440.

22       There was no confusion that Indian Village was obligated to

23   pay HOA fees, both as a condition of the lots’ purchase, AA 120,

24   and as a condition of the 2011 settlement, AA 450.    Similarly,

25   there was no confusion that by refusing to pay its HOA fees,

26   Indian Village owed money to Gold Strike 2007.    AA 440.   When
27   Indian Village received letters from CARS attempting to collect

28   on behalf of Gold Strike 2002, Indian Village knew to which
                                       6
1    entity it owed money.    AA 431.   Both Lee and Weiner remained on

2    Gold Strike 2002’s board and knew that Gold Strike 2002 ceased

3    operations in 2007.   AA 435.   As the bankruptcy court points out,

4    there was no genuine confusion about which HOA was conducting the

5    foreclosure.   AA 408.   Rather, Indian Village sought to take

6    advantage of a problem of its own creation: the similarity of

7    Gold Strike 2002’s and Gold Strike 2007’s names and the tendency

8    of individuals to continue using the former’s name.     See AA 418.

9         As an appellate court, this Court may not “disturb the

10   ‘quintessentially factual determination’ of credibility ‘in the

11   absence of clear error.’ ”   In re Ashley, 903 F.2d 599, 606 (9th

12   Cir. 1990) (quoting United States v. Lummi Indian Tribe, 841 F.2d

13   317, 319 (9th Cir. 1988)).   The Court finds that there is no

14   clear error in the bankruptcy court’s credibility determination.

15   Similarly, the Court finds no clear error in the bankruptcy

16   court’s factual determination that CARS was acting on behalf of

17   Gold Strike 2007 at all times and the reference to Gold Strike

18   2002 in documents was a typographical error.    The Court affirms

19   the bankruptcy court’s findings of fact.

20        B.   The Bankruptcy Court’s Legal Determinations Were
21             Correct

22        There is a presumption that a nonjudicial foreclosure sale

23   was conducted regularly and fairly.    Melendrez v. D & I Inv.,

24   Inc., 26 Cal. Rptr. 3d 413, 430 (Ct. App. 2005).     “This

25   presumption may only be rebutted by substantial evidence of

26   prejudicial procedural irregularity.”    Id.   The party challenging
27   the trustee’s sale bears the burden of proving such irregularity

28   to overcome the presumption of regularity.     Id.
                                        7
1          Indian Village relies on Yvanova v. New Century Mortg.

2    Corp., 365 P.3d 845 (Cal. 2016) for the proposition that any

3    defect in the foreclosure process voids the foreclosure.    The

4    Court does not read Yvanova quite so broadly.   The California

5    Supreme Court narrowly tailed its ruling in that case, holding

6    “only that a borrower who has suffered a nonjudicial foreclosure

7    does not lack standing to sue for wrongful foreclosure based on

8    an allegedly void assignment merely because he or she was in

9    default on the loan and was not a party to the challenged

10   assignment.”   Yvanova, 365 P.3d at 848.   The bankruptcy court

11   properly applied Yvanova in finding that Indian Village had

12   standing to challenge the foreclosure; however, Indian Village

13   failed to prevail on its foreclosure challenge at trial.

14         “To successfully challenge a foreclosure sale based on a

15   procedural irregularity, the plaintiff must show both that there

16   was a failure to comply with the procedural requirements for the

17   foreclosure sale and that the irregularity prejudiced the

18   plaintiff.”    Citrus El Dorado, LLC v. Chicago Title Co., 244 Cal.

19   Rptr. 3d 372, 378 (Ct. App. 2019) (holding that mere technical

20   violations of the foreclosure process, which did not prejudice
21   the landowner, did not give rise to a wrongful foreclosure

22   claim).   Minor, nonprejudicial defects that would not confuse a

23   reasonable person are not actionable.   See, e.g., Gillies v.

24   JPMorgan Chase Bank, N.A., 213 Cal. Rptr. 3d 210, 215 (Ct. App.

25   2017) (rejecting a claim based on the misspelling of the

26   borrower’s name on the notices of the trustee’s sale).
27   ///

28   ///
                                       8
1              1. CARS Complied with California’s Procedural

2                  Requirements

3         The Davis–Stirling Common Interest Development Act, Cal.

4    Civ. Code § 4000 et seq., governs common interest developments in

5    California and provides statutory requirements for nonjudicial

6    foreclosures by HOAs.    See also Cal. Civ. Code § 1350 et seq.

7    (repealed effective Jan. 1, 2014).     In March 2013, Section 1367.1

8    listed six provisions that an HOA must include when notifying an

9    owner about delinquent assessments.     Cal. Civ. Code

10   § 1367.1(a)(1)–(6).     Review of the record shows that the Notice

11   of Delinquent Assessment, dated March 5, 2013, complied with

12   those requirements.     ECF No. 6-4, pp. 3–6.   Although Indian

13   Village relies on Diamond v. Superior Court, 159 Cal. Rptr. 3d

14   110 (Ct. App. 2013), Indian Village has not shown a violation of

15   the statutory requirements, as seen in the judicial foreclosure

16   in Diamond.   See id. at 121–22 (mailing of notice of default 28

17   days after recording was insufficient compliance where the

18   statute required mailing within 10 days).

19        “Any sale by the trustee shall be conducted in accordance

20   with Sections 2924, 2924b, and 2924c applicable to the exercise
21   of powers of sale in mortgages and deeds of trust.”      Cal. Civ.

22   Code § 1367.1(g).     Section 2924 requires that a notice of default

23   include all of the following:

24        (A) A statement identifying the mortgage or deed of
              trust by stating the name or names of the trustor
25            or trustors and giving the book and page, or
              instrument number, if applicable, where the
26            mortgage or deed of trust is recorded or a
              description of the mortgaged or trust property.
27        (B) A statement that a breach of the obligation for
              which the mortgage or transfer in trust is security
28            has occurred.
                                      9
1        (C) A statement setting forth the nature of each
             breach actually known to the beneficiary and of his
2            or her election to sell or cause to be sold the
             property to satisfy that obligation and any other
3            obligation secured by the deed of trust or mortgage
             that is in default.
4        (D) If the default is curable pursuant to Section
             2924c, the statement specified in paragraph (1) of
5            subdivision (b) of Section 2924c.

6

7    Cal. Civ. Code § 2924(a)(1).    Review of the record indicates that

8    the Notice of Default, dated October 22, 2013, satisfied all of

9    the requirements of California Civil Code Section 2924.     ECF No.

10   6-1, pp. 25–27.     While the statute required the name of the

11   trustor, CARS, it did not require the name of the beneficiary,

12   Gold Strike 2007.    A typographical error in the name of the

13   beneficiary does not impact compliance with this section.

14       “A nonjudicial foreclosure by an association to collect upon

15   a debt for delinquent assessments shall be subject to a right of

16   redemption.”   Cal. Civ. Code § 5715(b).    “In addition to the

17   requirements of Section 2924f, a notice of sale in connection

18   with an association’s foreclosure of a separate interest in a

19   common interest development shall include a statement that the

20   property is being sold subject to the right of redemption” within

21   ninety (90) days.    Id.   California Civil Code Section 2924f

22   requires that the notice of sale “contain the name, street

23   address in this state, which may reflect an agent of the trustee,

24   and either a toll-free telephone number or telephone number in

25   this state of the trustee, and the name of the original trustor,”

26   and a statement that the property will be sold at public sale

27   unless the default is cured.    Cal. Civ. Code § 2924f(b)(5),

28   (c)(3).   All of this information was provided in the Notice of
                                        10
1    Trustee’s Sale and the Certificate of Foreclosure Sale, following

2    the September 30, 2014 public auction.    ECF No. 6-1, pp. 28–31.

3         Section 2924f goes on to state that “[i]f a legal

4    description or a county assessor’s parcel number and either a

5    street address or another common designation of the property is

6    given, the validity of the notice and the validity of the sale

7    shall not be affected by the fact that the street address, other

8    common designation, name and address of the beneficiary, or the

9    directions obtained therefrom are erroneous or that the street

10   address, other common designation, name and address of the

11   beneficiary, or directions obtained therefrom are omitted.”     Cal.

12   Civ. Code § 2924f(b)(5).   Accordingly, as the name of the

13   beneficiary need not be included, a typographical error in the

14   beneficiary’s name has no impact on the notice’s compliance with

15   statute.

16              2. Indian Village Did Not Suffer Prejudice

17        Even if the Court had found that CARS failed to comply with

18   California statutory requirements, Indian Village’s failure to

19   show prejudice would doom its challenge to the foreclosure.     See

20   Citrus El Dorado, 244 Cal. Rptr. 3d at 378.     Much like in
21   Gillies, the typographical error here is not material such that a

22   reasonable person would be confused.     213 Cal. Rptr. 3d at 215

23   (dismissing claim based on a misspelling of the borrower’s name

24   as “Dougles” instead of “Douglas” in the notice of default).     The

25   HOA’s name, which was not required to be listed on the notice of

26   default, contained a missing word.     A reasonable person would not
27   have been confused as to who was seeking foreclosure, and indeed,

28   there was no genuine confusion on this issue.    Indian Village has
                                      11
1    failed to show prejudice.

2                3. The Bankruptcy Court Properly Found for The Trustee

3                    on All Claims

4           The Court now reviews specifically the bankruptcy court’s

5    adjudication of the six claims in Indian Village’s Complaint.

6    Review of the evidence and applicable law illustrates that Gold

7    Strike 2007 had the right to foreclose and that CARS carried out

8    the foreclosure in compliance with state law.      The typographical

9    error did not prejudice Indian Village.

10          On Indian Village’s first claim, the bankruptcy court

11   properly granted declaratory judgment to Appellants because Gold

12   Strike 2007 had the right to foreclose and exercised that right,

13   consistent with state law.      That right was not lost because there

14   was a typographical error in the notice of delinquent assessment,

15   notice of default, and notice of sale.      AA 440–41, 455.

16          As to Indian Village’s second and third claims to set aside

17   the Trustee’s sale and cancel the Trustee’s deed, the bankruptcy

18   court found that Indian Village failed to show that the

19   foreclosure sales were not conducted in compliance with state

20   law.     AA 441–42, 455.   The Court agrees that this determination
21   was correct, as the evidence has shown CARS complied with

22   California statutory provisions.

23          The Court also agrees that Indian Village’s fourth claim for

24   wrongful foreclosure was correctly denied because CARS conducted

25   the nonjudicial foreclosure sales for the properties in

26   accordance with state law.      AA 442, 455–56.   This finding also
27   supports denying Indian Village’s sixth claim for slander of

28   title.    Id.
                                         12
1        Finally, the Court affirms the bankruptcy court’s judgment

2    as to Indian Village’s fifth claim to quiet title.   The

3    bankruptcy court heard evidence and then accurately described the

4    parties’ legal interests in the property.   AA 441, 455–62.       It

5    found that Gold Strike 2007 was the rightful owner of the

6    property.   Id.   In declaring the rights of the parties, the

7    bankruptcy court resolved the dispute about the use of Gold

8    Strike 2002’s name on certain documents, finding that this minor

9    defect did not impair Gold Strike 2007’s title.    Id.

10       Indian Village’s arguments about a break in the chain of

11   title are unpersuasive.   The foreclosure did not violate the

12   chain of title because the foreclosing entity never changed—it

13   was always Gold Strike 2007.   Gold Strike 2007 had the right to

14   foreclose after Indian Village intentionally violated the 2011

15   settlement by withholding its discounted assessments.      Gold

16   Strike 2007 chose to exercise that right in seeking foreclosure.

17   Indian Village cannot rely on an immaterial typo to avoid the

18   consequences of its actions.

19                        V.   CONCLUSION AND ORDER

20       For the foregoing reasons, we determined that Appellant
21   failed to demonstrate that the foreclosure violated applicable

22   California law and was improper.    Consequently, judgment was

23   properly granted to Appellees on all six of Appellant’s claims.

24   Accordingly, the Court AFFIRMS the bankruptcy court’s Judgment.

25       IT IS SO ORDERED.

26   Dated: April 30, 2019
27

28
                                        13
